   Case 4:18-cv-10264-JLK Document 1-1 Entered on FLSD Docket 11/16/2018 Page 1 of 2


ABoaiU£
fSSMAMUt IHSURAKCt PROGRAM
                                                                                MARINE INSURANCE APPLICATION
                                                                                    1-800-283-2883 Fax:703-461-2840
                                                                                                        APPLICATION #3513097/02
                                                                                                                      09/28/2012
                                                     IMPORTANT NOTICE:
       YOU MUST CORRECT WRONG INFORMATION, COMPLETE ANY INFORMATION OMITTED, SIGN AND
      DATE THE BACK OF THIS FORM AND RETURN IT PROMPTLY. FAILURE TO CORRECT, COMPLETE OR \{/
                   SIGN THIS APPLICATION WELL VOID ALL COVERAGE FROM POLICY INCEPTION.                                                 V^


    MemberNo.      2429602                                         Owner II Girls, Lie & Alana Stoia
    Res. Address Po Box 370888
    City Key Largo                                                 State PL          Zip 33037-0888HomeTele._
    Work Tele.                             Ext.           Fax                        Cell (305)394-1773 SSN _
                                                                                                                ******
    Email rockharbor@bellsoulh.net                                                               YcarOfBirth               1951

    Occupation Self Employed                                    DL// S300002516440                        State FL

    Years Experience As Owner _J                  As Operator 5
    List all automobile and/or boating violations, accidents or license suspensions in the past 3 years. IF NONE, CHECK HERE H



    List all claimsor lossesto this or otherboats or from liabilityin the past 3 years. IF NONE, CHECK HERE g]




    Boating Education: USPS • USCGA D Other •                          Active Member: USPS •          USCGA D Coxswain •
    All Regular Operator's Names                          Birth Date          Relation Experience Driver's Lie No./State      Violations
    Sam Stoia                                              MJW                            i°— —¥                             B*- ^—



    WHAT
     Boat Year 2007 Builder-Sea-Ray Boats                          Model--290-Select-Ex-                        Length-J^)_ Beam 10
     BoatNamc UOnJE,                                            HIN# SERR1252G607               DOC//              REG//

     Hull Type: Cruiser •           Runabout CS           TrawlcrD Pontoon Q            Bass      D
                Houseboat Q         PWC D                 Sail D Aux.SailD              Multihull D      Other D
    Power Type         Outdrive                                 Hull Material Fiberglass
     Engine Year       2007                                     #ofEngines _2                               HP Total 640
     PWC-Total CC's                                           Speed       _J*5                              Gas g] Diesel D
     Boat Purchase PriccS 80,000                  Boat Purchase Date 01/01/2011         Trailer Year.       Trailer PriccS Not Incl
     Was this boat ever damaged? No 0             Yes D IfYes, explain


     Is this boat currently for sale? No          Yes D
     Prior Company NONE                                            Prior Premium $               Evercancelled or refused? No(S    YesD

                                                                                                                             EXHIBIT
                        SIGNATURE REQUIRED ON REVERSE SIDEMs
     !app_3513097_20l20928I21233                                                                                             ±
Case 4:18-cv-10264-JLK Document 1-1 Entered on FLSD Docket 11/16/2018 Page 2 of 2


where

Private Pleasure Use Only?        YesH NoD         If No, type ofcharter or business
                                                                          •»

Is Boat used for Racing?          YesQ Nogl        If Yes, approximate% ofracing_                  Types of races.
Cruising Area U.S. Atlantic Coastal Waters incl Florida East +West Coast
Location of Boat Home                                            Address 18 Bass Ave
City Key Largo                            State FL         ZIP     33037                           Phone

 HOW
If financed, list lendername andcompletemailingaddress. REQUIRED BY YOUR BANK.
Lender Name                                                ____                    Account No..
Address.
City                                                              State                    Zip + 4.

SPECIAL CONDITIONS, REQUIREMENTS AND COVERAGES                                                               3513097
For faster service send any required documents by email to insphotos@boatus.com, or by fax (excluding photos) to
703-461-2840. Includeyour name and application numberon the subjectline.
* Please complete and return the corporate application mailedwith the quote orfound at the following link:
http://www.boatus-insurance.com/document/corpapp.pdf
* You may eliminateall depreciationin this policy. This is available with the Yacht Policy only, and the policy deductible still
applies. To select this option add S96.
* BoatU.S. is delighted to provide aspecial discount for completingthe boating courses indicated on your application.Your
quotation reflects this credit.
* Apackage ofvaluable extras for one low price including $10,000 per incident Medical Limits, $2,500 in Personal Effects
Coverage, alowered Electronics Deductible (to $100), the Depreciation Waiver, and Ice and Freezing coverage is available. Add
$50 to your premium.




                                                                    +**&•




 While my signature verifies this information to be true, this application does not bind me to accept insurance, nor does a bind
 BoatU.S or the Insurance Company to accept me as an applicantfor insurance. IfIaccept. I hereby authorize any company.credit
 bureau, orDepartment ofMotor Vehicles that has knowledge ofme to givesuch information to BoatU.S Underwriting tobe usedJor
 BaatUS. insurancepurposes only. Omitting, misrepresentingor stating information falsely on this application constitutes insurance
 fraud, voids all coverage, and is subject to criminal and civilpenalties. The Insurance Company will consideryour claims historyfor
 purposes of determining whether to can&Uxsefuse to renew your policy.                                 ^_^
 SlfiNATURE^7>^^ ^ ^^^^-^                                                         PATE: /0-&SJL2
           A Questions? Call 1-800-283-2883 Fax: 703-461-2840
        J33?               Mail to: BoatU.S. Marine Insurance, 880 S. Pickett St., Alexandria, VA 22304
 |app_3513097.20120928121233_*
